DETAILED ACTION
This Office action is in response to the amendment filed on May 03, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claim 1 fails to disclose “a first pair of switching devices comprising a first switching device and a second switching device serially coupled with the first switching device at a first node, wherein the first switching device is coupled to the first DC output and the second switching device is coupled to the second DC output; a second pair of switching devices comprising a third switching device and a fourth switching device serially coupled with the third switching device at a second node, wherein the third switching device is coupled to the first DC output and the fourth switching device is coupled to the second DC output” (Remarks, Pages 5-7). Examiner respectfully disagrees, since the purpose of modifying the Lin’s reference with Jin’s is to replace diodes D1-D4 (which are a basic example of a switching device, but they can’t be controlled with a control signal from a controller device) with transistor switching devices (S1-S4) and incorporate diodes D3-D4 in order to provide an on-state resistance that is as low as possible, so as to reduce the corresponding on-state loss, thereby improving the circuit efficiency under low voltage input and full-load output conditions, and also to provide surge protection to the PFC circuit (Para. 0037-0039). Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), and further in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”).

In re claim 1, Lin discloses an electric power supply (Fig. 5) comprising: 
a totem pole bridgeless PFC power converter (Fig. 5) including: 
an AC input for coupling to an AC power source (VAC) to receive a voltage (voltage provided by the AC power source VAC), the AC input comprising a first AC input and a second AC input (upper and lower side input terminals connected to the AC power source VAC); 
a DC output comprising a first DC output and a second DC output (DC output terminals of the PFC circuit that are connected to the load RL); 
a first pair of switching devices (D3 and D4; Examiner’s note: it’s well known in the art, that diodes are a known type of switching device) serially coupled at a first node (node coupled between D3 and D4), wherein the first pair of switching devices is coupled to the first DC output and the second DC output (D3 and D4 are coupled between the DC output terminals of the PFC circuit); 
a second pair of switching devices (D11 and D12; Examiner’s note: it’s well known in the art, that diodes are a known type of switching device) serially coupled at a second node (node coupled between D11 and D12), wherein the second pair of switching devices is coupled to the first DC output and the second DC output (D11 and D12 are coupled between the DC output terminals of the PFC circuit); 
a first inductor (L12) coupled between the second node (node coupled between D11 and D12) and a third node (node coupled between Q11 and Q12); and 
a second inductor (L11) coupled between the third node (node coupled between Q11 and Q12) and the first AC input (upper side input terminal connected to the AC power source VAC); 
wherein the first node is coupled to the second AC input (node located between D3 and D4 is coupled to the lower side input terminal of the AC power source VAC).
Lin fails to disclose wherein the first pair of switching devices comprises a first switching device and a second switching device; wherein the second pair of switching devices comprises a third switching device and a fourth switching device; and a pair of diodes comprising a first diode and a second diode serially coupled with the first diode at the third node, wherein the first diode is coupled to the first DC output and the second diode is coupled to the second DC output.
Jin teaches PFC circuit (Fig. 2), wherein the first pair of switching devices (bridge arm 22) comprises a first switching device (S3) and a second switching device (S4); wherein the second pair of switching devices (bridge arm 21) comprises a third switching device (S1) and a fourth switching device (S2); and a pair of diodes (comprising D3 and D4) comprising a first diode (D3) and a second diode (D4) serially coupled with the first diode (D4 is connected in series with D3) at the third node (node connecting D3 and D4), wherein the first diode is coupled to the first DC output (D3 is coupled to the upper output terminal) and the second diode is coupled to the second DC output (D4 is coupled to the lower output terminal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LIN wherein the first pair of switching devices comprises a first switching device and a second switching device; wherein the second pair of switching devices comprises a third switching device and a fourth switching device; and a pair of diodes comprising a first diode and a second diode serially coupled with the first diode at a third node, wherein the first diode is coupled to the first DC output and the second diode is coupled to the second DC output, as disclosed in Jin to provide an on-state resistance that is as low as possible, so as to reduce the corresponding on-state loss, thereby improving the circuit efficiency under low voltage input and full-load output conditions, and also to provide surge protection to the PFC circuit (Para. 0037-0039).
Lin fails to disclose a control circuit coupled to the PFC power converter, the control circuit configured to generate one or more control signals for controlling one or more of the first, second, third, and fourth switching devices.
Lin2 teaches PFC circuit (Fig. 3) comprising a control circuit (control circuit comprising the voltage detecting module, the signal processing module and the switch controlling module) coupled to the PFC power converter (the control circuit is coupled between the inductor and the switches of the PFC power converter circuit as shown in Fig. 3), the control circuit configured to generate one or more control signals for controlling one or more of the first, second, third, and fourth switching devices (the control circuit generates control signals to control the four switches of the PFC power converter, Para. 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a control circuit coupled to the PFC power converter, the control circuit configured to generate one or more control signals for controlling one or more of the first, second, third, and fourth switching devices, as disclosed in Lin2 to improve the low efficiency of the PFC power converter circuit (Para. 0005-0006).

In re claim 6, Lin discloses (Fig. 5) wherein at least one of the first, second, third, and fourth switching devices includes a diode (D11, D12, D3, and D4).

In re claim 7, Lin fails to disclose wherein at least one of the first, second, third, and fourth switching devices includes a power switch.
Jin teaches PFC circuit (Fig. 2), wherein at least one of the first, second, third and fourth switching devices includes a power switch (the switches S1, S2, S3, S4 are N-type channel power MOSFETs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin wherein at least one of the first, second, third, and fourth switching devices includes a power switch, as disclosed in Jin to provide an on-state resistance that is as low as possible, so as to reduce the corresponding on-state loss, thereby improving the circuit efficiency under low voltage input and full-load output conditions (Para. 0038-0039).

In re claim 10, Lin discloses (Fig. 5) wherein the AC power source (VAC) comprises a first electrode coupled to the first AC input (positive electrode of the AC power source VAC is coupled to the upper side input terminal) and a second electrode coupled to the second AC input (negative electrode of the AC power source VAC is coupled to the lower side input terminal).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Yang et al. (U.S. 2017/0294833 A1, hereinafter “Yang”).

In re claim 3, Lin fails to disclose a current sensor coupled in series with the second inductor for sensing the current flowing through the second inductor.
Yang teaches a totem-pole power factor (PFC) circuit (Fig. 2A), comprising a current sensor (current sensor coupled between capacitor Cin and inductor L) coupled in series with the input inductor (the current sensor is connected in series with the inductor L) for sensing the current flowing through the input inductor (the current sensor detects the current of the inductor L, Para. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a current sensor to sense the inductor current, as disclosed in Yang to provide a PFC power converter capable of reducing non-ZVS losses and reducing average switching frequency over a half line cycle below a nominal switching frequency which may thus be increased to simplify and reduce size, weight and cost of EMI filtering (Para. 0071).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”).

In re claim 4, Lin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated to one core, current ripple can be suppressed, and a power supply filter can be downsized (Para. 0005).

In re claim 13, Lin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated to one core, current ripple can be suppressed, and a power supply filter can be downsized (Para. 0005).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”), and further in view of Worek et al. (U.S. Pub. No. 2014/0043127 A1, hereinafter “Worek”).

In re claim 5, Lin fails to disclose wherein the core includes a toroidal-shaped core.
Worek teaches an integrated inductor (Fig. 9), wherein the core includes a toroidal-shaped core (the core integrating all the inductor together has a toroidal shape, Para. 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to use a toroidal core for integrating all the inductors in the same core as disclosed in Worek to allow minimization of air gaps and thus effective reduction of magnetic flux leakage from the integrated magnetic element as well as compact, low profile construction and, consequently, substantial reduction of parasitic inter-turn capacitances (Para. 0041).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Matsuura et al. (U.S. Pub. No. 2019/0319528 A1, hereinafter “Matsuura”).

In re claim 8, Lin fails to disclose wherein at least two of the first, second, third and fourth switching devices include synchronous rectifiers.
Matsuura teaches (Fig. 1) a power factor (PFC) circuit (1), wherein at least two of the first, second, third and fourth switching devices (switches 5a and 5b) include synchronous rectifiers (switches 5a and 5b function as synchronous rectifiers, Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to make at least two of the first, second, third and fourth switching devices to include synchronous rectifiers, as disclosed in Matsuura to provide a switching power supply capable of appropriately correcting the on time of a freewheeling switch (Para. 0005-0006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”).

In re claim 9, Lin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second, third and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third and fourth switching devices to operate the PFC power converter in a continuous-conduction mode, as disclosed in Soldano to reduce power dissipation by eliminating the intrinsic loss of the input rectifier bridge (Para. 0012).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”), and further in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”).

In re claim 14, Lin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second third, and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode, as disclosed in Soldano to reduce power dissipation by eliminating the intrinsic loss of the input rectifier bridge (Para. 0012).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”) in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”), and further in view of Yang et al. (U.S. 2017/0294833 A1, hereinafter “Yang”).

In re claim 15, Lin fails to disclose a current sensor coupled in series with the second inductor for sensing the current flowing through the second inductor.
Yang teaches a totem-pole power factor (PFC) circuit (Fig. 2A), comprising a current sensor (current sensor coupled between capacitor Cin and inductor L) coupled in series with the input inductor (the current sensor is connected in series with the inductor L) for sensing the current flowing through the input inductor (the current sensor detects the current of the inductor L, Para. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a current sensor to sense the inductor current, as disclosed in Yang to provide a PFC power converter capable of reducing non-ZVS losses and reducing average switching frequency over a half line cycle below a nominal switching frequency which may thus be increased to simplify and reduce size, weight and cost of EMI filtering (Para. 0071).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Yang et al. (U.S. 2017/0294833 A1, hereinafter “Yang”), and further in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”).

In re claim 16, Lin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second, third, and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode, as disclosed in Soldano to reduce power dissipation by eliminating the intrinsic loss of the input rectifier bridge (Para. 0012).

In re claim 17, Lin discloses (Fig. 5) wherein the AC power source (VAC) includes a first electrode coupled to the first AC input (positive electrode of the AC power source VAC is coupled to the upper side input terminal) and a second electrode coupled to the second AC input (negative electrode of the AC power source VAC is coupled to the lower side input terminal).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)) in view of Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”).

In re claim 20, Lin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated to one core, current ripple can be suppressed, and a power supply filter can be downsized (Para. 0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAFAEL O DE LEON DOMENECH/             Primary Examiner, Art Unit 2838